Citation Nr: 0008799	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-12 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to April 7, 1997 
for service connection for dermatitis.

2.  Entitlement to service connection for fibromyalgia, to 
include joint pain as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include fatigue as due to an undiagnosed illness

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
December 1991.  He served in Southwest Asia from August 28, 
1990 to April 11, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection for 
dermatitis, and assigned an effective date of April 7, 1997.  
The RO also denied service connection for dental trauma, 
chemical sensitivity, post-traumatic stress disorder (PTSD), 
fibromyalgia and fatigue, with the claims for fibromyalgia 
and fatigue to include as due to an undiagnosed illness.  The 
veteran appealed the issue of entitlement to an effective 
date prior to April 7, 1997 for service connection for 
dermatitis, and the denials of service connection for PTSD, 
fibromyalgia and fatigue.  The Board has determined that the 
veteran's claims for fatigue and fibromyalgia are more 
accurately characterized as stated on the cover page of this 
decision.


FINDINGS OF FACT

1.  The veteran was discharged from active duty service in 
December 1991; his original claim for service connection for 
dermatitis was received on April 7, 1997.

2.   The claims file includes medical evidence indicating 
that the veteran may have fatigue, and PTSD, that is related 
to his service.



CONCLUSIONS OF LAW

1.  An effective date prior to April 7, 1997, for service 
connection for dermatitis, is not warranted.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (1999).

2.  The veteran's claims of entitlement to service connection 
for fatigue, and PTSD, are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date

In June 1998, the RO granted service connection for 
dermatitis, and assigned an effective date of April 7, 1997.  
The veteran contends that an earlier effective date is 
warranted.  Specifically, he argues that he originally filed 
his claim on August 5, 1994.

The Board initially notes that internal VA correspondence, 
and a letter from the RO to the veteran, dated in November 
1997, indicate that the claims file was apparently lost by 
the RO and could not be found after a search.  The claims 
file has been reconstructed.  

The reconstructed claims file includes a letter from VA's 
Congressional Liaison Office, dated April 1, 1997.  The 
letter makes reference to "enclosed correspondence" which 
has apparently been forwarded to VA from the veteran's 
congressman.  This correspondence includes a letter from the 
veteran's representative, dated August 5, 1994, addressed to 
the Boston RO, which states that application is being made 
for PTSD and "multiple sensitivity syndrome."  The 
correspondence also includes a form letter from the VA's 
regional office in Atlanta, Georgia, dated July 6, 1995, 
which is addressed to the veteran at a Quincy, Massachusetts 
address.  This letter states that they are still processing 
his (otherwise unspecified) claim for compensation, 
apologizes for the delay, and informs him that he will be 
notified upon completion of processing.  Finally, the 
correspondence includes a letter from a national service 
officer (the letter does not bear the representative service 
organization's name, and this letter is presumably the office 
of the veteran's current representative), addressed to the 
Atlanta RO, dated August 26, 1996.  This letter indicates the 
a medical report was being forwarded to the RO pertaining to 
the veteran's PTSD claim.  None of the aforementioned 
documents bears a VA date stamp showing receipt by VA prior 
to April 7, 1997.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The veteran was separated from service in December 1991.  The 
RO received the veteran's claim for service-connection for on 
April 7, 1997.  Assuming without deciding that the previously 
discussed August 5, 1994 letter to the RO was received in a 
timely manner by the RO, however, that letter only references 
claims for PTSD and "multiple sensitivity syndrome," and 
does not show that the veteran filed a claim for a skin 
disorder at that time.  The Board also notes that the claims 
file does not contain any records of treatment for a skin 
disorder dated prior to, or contemporaneously with, the 
August 1994 letter.  Based on the foregoing, the earliest 
date for which entitlement to service connection for 
dermatitis may be granted is the date of receipt of the 
veteran's claim, which is April 7, 1997.  See 38 C.F.R. 
§ 3.400(b)(2)(i). 

In reaching this decision, the Board notes that the RO's June 
1998 decision indicates that it has granted service 
connection for "dermatitis due to an undiagnosed illness," 
and the Board has considered whether service connection for 
the veteran's dermatitis may be considered to have been 
granted under the provisions of 38 C.F.R. § 3.317 pertaining 
to undiagnosed illness, such that an earlier effective date 
may be available under the provisions of 38 C.F.R. § 3.114.  
See McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997) 
(indicating that 38 C.F.R. § 3.317 is considered to be 
liberalizing legislation).  However, the veteran's VA skin 
examination report, dated in February 1998, shows that he was 
diagnosed with "dermatitis of unknown cause."  In such a 
case, the fact that the veteran's dermatitis is of "of 
unknown cause," does not change the fact that dermatitis 
itself is a diagnosed illness; the impression was not a skin 
disorder of unknown cause.  Furthermore, to the extent that 
the RO has characterized the veteran's skin disability as 
"dermatitis due to an undiagnosed illness," the description 
of this disability is inconsistent with applicable law.   
Specifically, service connection may not be presumptively 
established under 38 U.S.C.A. § 1117 for any diagnosed 
illness, regardless of whether the diagnosis may be 
characterized as poorly defined.  VAOPGCPREC 8-98, 63 Fed. 
Reg. 56703 (1998); see also 38 C.F.R. § 3.317(a)(1)(ii) 
(noting that entitlement under these special provisions is 
only for disability which by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis).  Therefore, as the medical evidence 
shows that the veteran has been granted service connection 
for a diagnosed condition, the provisions of 38 C.F.R. §§ 
3.114 and 3.317 are not for application. 

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the 
Board finds that the correct effective date for service 
connection for the veteran's dermatitis is April 7, 1997.  


II.  Fatigue, Fibromyalgia and PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §  3.303 
(1999).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater or operations during the Persian Gulf war, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. § 
3.317.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(1999). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).  

The claims file includes a VA bones examination report, dated 
in February 1998, which contains a diagnosis noting, 
"Patient is a Persian Gulf Veteran with history of Gulf War 
Syndrome, significant for fatigue syndrome without any 
history of synovitis, et cetera."  In addition, a VA PTSD 
examination report, dated in February 1998, and a VA 
psychological evaluation report, dated in March 1996, both 
contain diagnoses of PTSD, with a reported history of a 
number of stressors related to the veteran's tour of duty in 
South West Asia.  Under the circumstances, the Board finds 
that the veteran's assertions, and the aforementioned VA 
examination reports, are sufficient to constitute medical 
evidence of fatigue due to undiagnosed illness, and PTSD, and 
a nexus to active duty, such that the veteran's claim for 
fatigue and PTSD are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).

With regard to the claim for fibromyalgia, the only relevant 
evidence is a diagnosis of "fibromyalgia syndrome secondary 
to PTSD" found in a February 1998 VA examination report.  In 
this case, although service connection for PTSD is not 
currently in effect, the Board has determined that the 
veteran's PTSD claim is well grounded.  This diagnosis raises 
the issue of service connection for fibromyalgia secondary to 
PTSD, under 38 C.F.R. § 3.310, see Meyers v. Derwinski, 1 
Vet.  App. 127 (1991); EF v. Derwinski, 1 Vet.  App. 324 
(1991), and under the circumstances, the Board finds that as 
a decision on the issue which was initially on appeal (i.e., 
the RO's June 1998 denial of the claim for service connection 
for PTSD) could have a significant impact on the outcome of 
the issue of entitlement to service connection for 
fibromyalgia.  Therefore, to the extent that his fibromyalgia 
claim cannot be fairly adjudicated prior to the RO's 
development of the evidence pertaining to PTSD, as set forth 
in this remand, and its adjudication of the veteran's PTSD 
claim, these issues are considered inextricably intertwined.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).


ORDER

An effective date prior to April 7, 1997 for service 
connection for dermatitis is denied.

The veteran's claims of entitlement to service connection for 
fatigue and PTSD are well-grounded.  To this extent, the 
appeal is granted subject to the following remand provisions.

  
REMAND

The Board initially notes that the claims file includes a 
letter from the Social Security Administration (SSA), dated 
in May 1997, which indicates that the veteran is receiving 
benefits from the SSA.  These files are not currently in the 
claims folder.  On remand, an attempt to obtain these records 
should made.  Murincsak, v. Derwinski, 2 Vet. App. 363 
(1992). 

In addition,  a review of a VA bones examination report, 
dated in February 1998, shows that the examiner gave the 
following diagnoses: 1) PTSD, 2) "Patient is a Persian Gulf 
veteran with history of Gulf War Syndrome, significant for 
fatigue syndrome without any history of synovitis, et 
cetera," 3) "Pattern of fibromyalgia syndrome secondary to 
PTSD without significant point of tenderness elicited at this 
time," and 4) "History of chemical sensitivity disorder by 
the folder, review at this time."  

The Board finds that a remand is required for additional 
development.  With regard to the claims for fatigue and 
fibromyalgia (to include the derivative claims for associated 
symptoms due to an undiagnosed illness) the Board notes that 
the primary evidence in favor of these claims is the 
aforementioned February 1998 examination report.  However, 
this report suffers from a number of deficiencies.  For 
example, the basis for the notation of "history of Persian 
Gulf syndrome" is unclear, as it is without citation to 
previous clinical findings, and it appears to be no more than 
a bare transcription of lay history.  See LaShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also McQueen v. West, 96-403 
(U.S. Vet. App. Dec. 16, 1999).  In addition, although the 
report notes "fatigue syndrome," "fibromyalgia syndrome 
secondary to PTSD," and "history of Persian Gulf 
syndrome," it does not address whether or not the veteran 
had "objective indications of chronic disability," nor does 
it offer findings pertaining to the onset, frequency or 
continuity of diagnosed conditions or symptoms.  See 38 
C.F.R. § 3.317(a).  In this regard, the Board notes that the 
examiner indicated that although laboratory tests had been 
done, the results were not yet available.  However, there is 
no indication of an addendum discussing the results of those 
laboratory tests.  Without findings and opinions which 
address the onset, duration and chronicity of the veteran's 
conditions, the provisions of 38 C.F.R. § 3.317 cannot be 
considered.  Moreover, the claims file includes VA outpatient 
treatment reports showing a history of alcohol or substance 
abuse, and that the veteran has been diagnosed with 
psychiatric disorders other than PTSD (specifically, major 
depression and anxiety).  The February 1998 VA examination 
report notes overweight syndrome in association with possible 
sleep apnea.  As such, there is medical evidence dated prior 
to, and in, the 1998 VA examination report that indicates 
that the veteran's fatigue and joint pain may be related to 
alcohol or substance abuse, or to physical or psychiatric 
disorders.   Accordingly, efforts must be made to 
differentiate the symptomatology.  Webster v. Derwinski, 1 
Vet. App. 155, 159 (1991).  Therefore, the Board finds that 
it is necessary to obtain detailed psychiatric and medical 
examinations which address the etiology of the veteran's 
fatigue and fibromyalgia, to include the derivative claims 
for associated symptoms due to an undiagnosed illness.

With regard to the claim for PTSD, the veteran's DD 214 shows 
that his primary specialty was engineer tracked vehicle 
crewman, that his last duty assignment was with Company C, 3d 
Engineering Battalion.  His decorations, awards and medal 
include the Southwest Asia Service Medal with two bronze 
service stars.  His Personnel Qualification Record (DA Form 
20) indicates that he served in Saudi Arabia for seven 
months, from August 28, 1990 to April 11, 1991, and that he 
participated in the "defense of Saudi Arabia" campaign and 
the "liberation and defense of Kuwait" campaign.  The 
veteran's unit assignment while in South West Asia is not 
listed.

The Board notes that the veteran's DD Form 214 indicates that 
he was absent without leave (AWOL) from March 1, 1990 to 
March 6, 1990, and that he was separated due to "misconduct-
pattern of misconduct."  His rank at the time of separation 
from service was E-1.  On remand, the RO should attempt to 
obtain the veteran's disciplinary records.
With regard to the claimed stressors, a review of the 
veteran's statements, an October 1995 VA outpatient treatment 
report, and a March 1996 VA psychological evaluation report, 
shows that he has reported that he drove a 60-foot bridge 
used for breaching of obstacles, including mine fields, and 
that he has claimed participation in combat, to include 
seeing the decimation of bunkers, military vehicles and dead 
bodies, receiving incoming artillery fire, and killing Iraqi 
soldiers with small arms and explosives; and seeing a Kurdish 
boy step on a mine.    

The Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service 
connection for PTSD to supply the names, dates and places of 
events claimed to support a PTSD stressor.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the 
veteran has not provided names, dates, or other useful 
identifying information.  On remand, the veteran should be 
contacted and requested to provide such details, followed by 
an attempt to verify the veteran's accounts with the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(a) (1999);  Talley v. Brown, 6 Vet. 
App. 72, 74 (1993).  This duty includes conducting a thorough 
and contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion or order an additional examination before deciding 
the veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  Based on the foregoing, the Board has determined 
that additional medical development is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for fatigue, 
fibromyalgia (or joint pain), and 
psychiatric symptoms.  After obtaining 
any necessary authorization(s) from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified which have not 
been secured previously.

2.  The veteran should be requested to 
provide additional information to 
facilitate a further search of the 
circumstances surrounding the claimed 
stressors involving combat in which he 
participated, to include the date and 
location of the incidents, the names of 
any units and casualties involved, and 
any other helpful identifying 
information.  The veteran should be asked 
to confirm his unit assignment while in 
Southwest Asia, which currently appears 
to be Company C, 3d Engineering 
Battalion.

3.  The RO should obtain copies of the 
veteran's service personnel records 
pertaining to any disciplinary action(s) 
taken, and/or a reduction in rank.

4.  The RO should contact the Social 
Security Administration and ascertain 
whether the veteran is currently 
receiving disability benefits from that 
agency.  Copies of any decisions awarding 
or denying such benefits should be 
obtained and associated with the claims 
folder.  Supporting medical documentation 
utilized in rendering any decision 
relating to such benefits should also be 
obtained for inclusion in the veteran's 
claims folder.

5.  Following the development requested 
in the second paragraph of this remand, 
or after allowing a reasonable period of 
time to pass without a response, the RO 
should send a list of the veteran's 
claimed stressors and a copy of his DD 
Form 214, and all associated service 
documents, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia  22150-3197.  The 
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to furnish the unit  history 
for the Company C, 3d Engineering 
Battalion (unless otherwise indicated by 
the veteran), for the period that the 
veteran was assigned to that unit in 
Southwest Asia.

6.  The RO should then prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record.

7.  The RO should arrange for the veteran 
to be given a VA general medical 
examination.  The claims folder should be 
provided to the examiner for review in 
conjunction with the examination.  The 
purpose of this examination should be to 
identify all signs of fatigue and 
fibromyalgia, to include joint pain, 
which the veteran claims to experience on 
a chronic basis as a result of his 
Persian Gulf service.  A complete 
history, which includes the time of 
initial onset and the frequency and 
duration of his fatigue, and 
fibromyalgia/joint pain, should be 
elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  The 
examiner should expressly state an 
opinion as to whether fatigue, and 
fibromyalgia/joint pain, is/are 
attributable to a known clinical 
diagnosis.  For fatigue, or 
fibromyalgia/joint pain, which is not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(see above).  Finally, the examiner 
should express his or her opinion as to 
whether the veteran's fatigue, and/or 
fibromyalgia/joint pain, is "chronic" 
(i.e. as having existed for six months or 
more or as having resulted in 
intermittent episodes of improvement and 
worsening over a six-month period).

8.  The RO should schedule the veteran 
for a psychiatric examination to 
determine whether the veteran currently 
has a psychiatric disorder that is 
associated with the his reported fatigue 
and/or complaints of fibromyalgia/joint 
pain.  The examiner should be advised of 
the following: the veteran has previously 
been diagnosed with major depression, 
anxiety, and alcohol and polysubstance 
abuse, he has participated in alcohol and 
substance abuse treatment programs, he 
has been diagnosed with obesity, he 
reported using an inhaler for shortness 
of breath (see VA progress notes, March 
1997), the February 1998 VA examination 
report notes overweight syndrome with 
possible sleep apnea, and the report 
includes a diagnosis noting 
"fibromyalgia syndrome secondary to 
PTSD."  All indicated tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
fatigue and/or fibromyalgia/joint pain is 
a symptom of a physical or psychiatric 
disorder or is due to an undiagnosed 
illness.  The claims file should be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  A clear rationale should be 
furnished for all opinions rendered. 
If the RO determines that the veteran did 
not participate in combat, and only if, 
one or more of the veteran's stressors is 
verified, the veteran's psychiatric 
examination should include a VA PTSD 
examination to determine whether he meets 
the diagnostic criteria for PTSD under 
DSM-IV.  The PTSD examination should 
include a detailed review of the 
veteran's history, a comprehensive mental 
status evaluation, and any psychological 
testing or other studies that are 
indicated.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of any 
inservice stressor(s).  A professional 
opinion is requested as to whether it is 
at least as likely as not that the 
veteran's PTSD, if any, is due, in part 
or in whole, to the veteran's period of 
service or any events thereof.   It is 
imperative that the examiner review and 
have access to the entire claims folder 
in conjunction with the examination.  All 
opinions must be supported by a written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
All clinical findings and opinions, and 
the bases therefor, should be set forth 
in a detailed report.

9.  The RO should review all examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND, and, if not, the RO 
should implement corrective procedures.

10.  When the development requested has 
been completed, the RO must readjudicate 
the issues of service connection for 
PTSD, chronic fatigue, and fibromyalgia 
(to include claims for fatigue and joint 
pain as due to an undiagnosed illness).  
The RO's PTSD determination should 
contain a finding as to whether or not 
the veteran participated in combat.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


- 13 -


